Citation Nr: 0511176	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-10 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware



THE ISSUES

1.  Entitlement to service connection for a claimed hearing 
loss.  

2.  Entitlement to service connection for the claimed 
residuals of an ankle injury.  

3.  Entitlement to service connection for claimed bunions of 
the right foot.  

4.  Entitlement to service connection for a claimed nervous 
condition.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1960 to 
February 1961 and from February 1961 to December 1963.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 RO decision.  

In a statement in support of claim received in September 
2003, the veteran canceled his request for a personal 
hearing.  

In a statement in support of claim received in January 2004, 
the veteran indicated that he had no further information to 
submit.  

The issues of service connection for a hearing loss, bunions 
of the right foot and a nervous condition are addressed in 
the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran currently is shown to have the residual 
bilateral ankle pain that as likely as not is due to sprain-
type injuries suffered during his period of military service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to he veteran, his 
disability manifested the residuals of bilateral ankle 
sprains is due to injuries that were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 2004); 38 C.F.R. 
§ 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Prior to the veteran's appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

In this regard, with respect to the veteran's claim for 
service connection for an ankle injury, the VCAA is not 
applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

In view of the Board's favorable action with respect to 
service connection for an ankle injury, further assistance is 
unnecessary to aid the veteran in substantiating this claim.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

In this case, the veteran claims service connection for an 
ankle injury.  The veteran stated that in service, he 
participated in parachute jumps in Germany from May 1962 to 
December 1963 where he sustained injury to his ankles and 
feet.  He also claimed an in-service right ankle fracture 
injury during service.  

A review of the veteran's service medical records reflects 
injuries to the right and left ankles during parachute jumps 
in May and August 1963.  In August 1963, the veteran was 
placed on light duty for about two weeks then returned to 
full duty.  

On his report of medical history at separation in 1963, the 
veteran noted that he was in good health except for his left 
ankle weakness from parachute jumping.  The veteran noted 
complaints of swollen, painful joints and leg cramps.  

The examiner reported that the veteran had leg cramps in the 
left leg after excessive physical training over the past two 
years.  

The VA treatment records dated from March 1999 to September 
2001 reflect complaints of right ankle pain and weakness from 
a fracture sustained in service.  The veteran was issued a 
gel ankle brace.  

On VA joints examination in September 2003, the veteran 
complained that, since his parachuting injuries in service, 
he had had right foot and ankle pain aggravated by walking.  

The veteran stated that, during a parachute jump in service 
in 1963, he had a hard landing with considerable impact to 
the right leg and right side of the body.  He was 
hospitalized and the right ankle was casted.  

An examination revealed the absence of swelling and 
deformity.  Dorsiflexion was 20 degrees and plantar flexion 
was 40 degrees.  The examiner reported normal range of motion 
of the ankles.  Bilateral bunions and hammertoe deformities 
were observed with no ulcerated lesions.  Inversion and 
eversion of the midtarsal joints was normal.  

The diagnoses included those of bilateral bunions and 
hammertoes, left ankle sprain, and severe sprain of the right 
ankle status post casting.  

While there is no evidence of any right ankle fracture during 
service, the veteran has offered competent statements that he 
sustained ankle injuries during service and had continued to 
feel ankle pain in the years following his active duty.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993) (where the issue is 
factual in nature, such as whether an incident or injury 
occurred during service, lay evidence is competent; only 
evidence proceeding from a medically authoritative source is 
competent on medical questions).  

Also, the veteran's service medical records confirm that he 
was treated for right and left ankle injuries from parachute 
jumps in May and August 1963.  During the recent VA 
examination, the veteran reported that he had had ankle pain 
since suffering the injuries during service.  

Given these facts, the Board finds that the current 
evidentiary record serves to show that the veteran as likely 
as not has current bilateral ankle disability manifested by 
pain as the residual of the injuries that happened during his 
active duty.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for the residuals of bilateral 
ankle sprains is warranted.  



ORDER

Service connection for the residuals of bilateral ankle 
sprains is granted.  



REMAND

A review of the veteran's service medical records reflects 
treatment for left knee injuries sustained on a parachute 
jump in August 1963.  

In October 1963, the veteran underwent psychiatric 
evaluation.  He was diagnosed with chronic, mild aggressive 
disorder manifested by reaction to frustration with 
irritability, temper tantrums and destructive behavior.  

The examining psychiatrist found no signs of psychosis or 
organic brain injury.  The Board notes that there is no entry 
of treatment for any hearing loss or bunion condition in the 
veteran's service medical records.  

In a statement in support of claim received in April 2000, 
the veteran indicated that he has not been treated for any of 
his claimed disorders since his military discharge in 1963.  

Further, in a statement in support of claim received in 
January 2004, the veteran indicated that he has no further 
evidence to submit.  However, VA is required to provide 
specific notice to claimants of the evidence needed to 
substantiate their claims, of what evidence the veteran is 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  

This requirement is not met unless VA can point to a specific 
document in the record that provides the necessary notice.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not received this notice with respect to his service 
connection claims for hearing loss, bunions of the right 
foot, and a nervous condition.  

A review of the veteran's claims file reveals some VA 
outpatient treatment records dated from 1999 to 2003; 
however, it appears there are outstanding records of ongoing 
treatment.  VA is required to seek all relevant treatment 
records.  38 U.S.C.A. § 5103A (West 2002).  

VA is required to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO should provide the veteran 
with a Veterans Claims Assistance Act of 
2000 (VCAA) notice letter pertaining to 
his claims of service connection for 
hearing loss, bunions and an acquired 
psychiatric disorder in accordance with 
the requirements of that act and 
applicable court decisions.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures of VCAA are fully satisfied 
and send the veteran a letter detailing 
the provisions of VCAA and the associated 
implementing regulations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  See 
also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  

2.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all doctors and medical care 
facilities (hospitals, HMOs, etc.) that 
have treated the veteran for hearing 
loss, bunions, and an acquired 
psychiatric disorder.  The veteran should 
be provided with release forms and ask 
that a copy be signed and returned for 
each health care provider identified.  

When the veteran responds, the RO should 
obtain records from each health care 
provider the appellant identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that we were unable to 
obtain, including what efforts were made 
to obtain them.  Also, inform the veteran 
that VA will proceed to decide his appeal 
without these records unless he is able 
to submit them.  An appropriate period of 
time within which to respond should be 
afforded.  

3.  The RO should obtain all records of 
the veteran's treatment for hearing loss, 
bunions, and an acquired psychiatric 
disorder at the Wilmington VA Medical 
Center for the period from 2003 to the 
present.  

4.  The RO should schedule the veteran 
for another VA examination in order to 
determine the nature and likely etiology 
of the claimed bunions.  The claims 
folder should be made available to the 
examiner for review.  All indicated 
testing should be performed.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to whether the 
veteran has current disability manifested 
by bunions that at least as likely as not 
is due to disease or injury in service.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


